Citation Nr: 0739175	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to May 
1971.  He died in April 2002.  The appellant is his surviving 
spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
the cause of the veteran's death and denied entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 
1318.  

In an August 2004 statement, the appellant and her 
representative indicated that they wished to withdraw the 
appeal on the issue of entitlement to DIC under 38 U.S.C. § 
1318. Accordingly, the appeal for such benefits has been 
withdrawn.

The appellant testified at a video conference hearing before 
the undersigned Veterans' Law Judge in May 2005; the hearing 
transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran died in April 2002.  The certificate of death 
lists the immediate cause of death as renal cancer.

2.  The medical evidence of record demonstrates that renal 
cell carcinoma with metastases to the lung resulted in the 
veteran's death; the veteran's renal cell carcinoma is not 
shown to be etiologically related to active service.

3.  At the time of the veteran's death, service connection 
was established for PTSD evaluated at 50 percent; tinnitus 
evaluated at 10 percent; scars on the scalp, postoperative 
removal of neuroma, evaluated at 10 percent; a left leg scar 
evaluated at 10 percent; frontal laceration with injury to 
the right frontal nerve evaluated at 10 percent; a scar due 
to injury to the lateral surface of the left leg with damage 
to the peroneal nerve evaluated at 10 percent; a laceration 
scar of the right knee evaluated at 10 percent, and for old 
fractures of the 5th through 8th ribs and the small finger of 
the right hand, each evaluated at 0 percent.  The veteran had 
a combined 70 percent evaluation, was rated as entitled to 
individual unemployability from August 11, 2001.  

4. The veteran's service-connected disabilities were not an 
immediate or underlying cause of the veteran's death and did 
not contribute substantially or materially to cause his 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
August 2002 letter, VA informed the appellant of the evidence 
necessary to substantiate her claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the appellant was responsible.  VA also asked the 
appellant to provide any evidence that pertains to her claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the appellant with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  The Board notes in that regard, that disability 
ratings are not applicable to cause of death claims and no 
effective date is to be assigned in light of the Board's 
decision this date.  Thus, the Board finds that any notice 
failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, certificate of death, 
VA and private treatment records, VA and private medical 
opinions, a Board hearing transcript, a RO hearing 
transcript, and various statements in support of the 
appellant's claim have been associated with the claims file.  
VA has provided the appellant with every opportunity to 
submit evidence and arguments in support of her claim, and to 
respond to VA notices.  The appellant and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  In addition, certain 
chronic diseases may be presumed to have been incurred or 
aggravated during service if such diseases become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2007).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2007).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

The veteran's certificate of death shows that he died in 
April 2002 as a result of renal cancer.  No other significant 
conditions were listed as contributing to death.

At the time of the veteran's death, service connection was 
established for PTSD evaluated at 50 percent; tinnitus 
evaluated at 10 percent; scars on the scalp, postoperative 
removal of neuroma, evaluated at 10 percent; a left leg scar 
evaluated at 10 percent; frontal laceration with injury to 
the right frontal nerve evaluated at 10 percent; a scar due 
to injury to the lateral surface of the left leg with damage 
to the peroneal nerve evaluated at 10 percent; a laceration 
scar of the right knee evaluated at 10 percent, and for old 
fractures of the 5th through 8th ribs and the small finger of 
the right hand, each evaluated at 0 percent.  The veteran had 
a combined 70 percent evaluation, was rated as entitled to 
individual unemployability from August 11, 2001.  

The appellant contends in various lay statements that the 
veteran's cause of death is due to exposure to herbicides in 
service.  The appellant also contends in her August 2004 RO 
hearing testimony the veteran's service-connected PTSD may 
have contributed to his cause of death.  She submitted 
articles in support of these contentions in August 2004.  

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2007). 

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).  However, the United States 
Court of Appeals for the Federal Circuit has determined that 
an appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's Form DD 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era, and there is no 
evidence to the contrary.  Thus, he is presumed to have been 
exposed during such service to Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  However, as the veteran's cause 
of death is not included in the above-indicated diseases 
associated with exposure to an herbicide agent, presumptive 
service connection is not warranted.  As noted, even though 
presumptive service connection is not warranted in this case, 
the appellant is not precluded from establishing service 
connection for a diagnosed disability with proof of direct 
causation.  See Combee, supra.  

Service medical records include September 1965 pre-induction, 
October 1965 enlistment, and February 1971 separation 
examination reports.  Routine medical examinations were also 
completed in December 1995, May 1966, February 1968, January 
1969, and April 1970.  A December 1965 and a May 1966 report 
of medical history note that the veteran was treated for a 
kidney infection in November 1965.  Service medical records 
contain no other complaints or treatment relating to the 
kidney and no kidney problems were noted at separation.  
Service medical records contain no complaints, diagnoses, or 
treatment relating to renal cancer in service.  

The earliest indication of renal cancer was in July 2001.  VA 
treatment reports dated in August 2001 show that that the 
veteran was admitted to the VA hospital in July 2001.  He was 
found to have a right hilar mass with left pulmonary artery 
embolus including infarction of the left lingua.  A CT scan 
also revealed right renal mass.  In August 2001, the veteran 
was assessed with renal malignancy with renal vein 
involvement and pulmonary embolism, lung mass probably 
metastatic.  September 2001 treatment reports show that the 
veteran had right-sided renal cell carcinoma with metastatic 
disease to his right lung, confirmed on CT guided biopsy.  
His renal cancer was noted to be far advanced.  The veteran 
had a final diagnosis of metastatic renal cell carcinoma in 
September 2001.  NIH records also reflect a diagnosis of 
renal cell carcinoma in September 2001.

The veteran's medical history was reviewed at the time of a 
December 2001 VA examination.  The examiner stated that the 
veteran presented at VA in the summer of 2001 with "an odd 
feeling [his] chest."  In the course of his workup, he was 
found to have a pulmonary embolus and renal cell cancer which 
had spread into the inferior vena cava and into the lungs.  
The VA examiner diagnosed the veteran with renal cell 
carcinoma with metastases to the lung.  

VA terminal medical records have been associated with the 
claims file.  April 2002 VA treatment reports show that the 
veteran had a diagnosis of renal cell carcinoma with 
metastasis to the lung with malignant pleural effusion at the 
time of his death.

The appellant submitted a private medical opinion signed by 
Dr. M.S.A. in June 2004, and a private medical opinion signed 
by Dr. R.T. in August 2004.  The two opinions were presented 
in an identical form letter.  Both physicians indicated that 
they were familiar with the veteran's medical history.  Dr. 
M.S.A.'s opinion states that the veteran's death condition 
diagnosed as "renal cancer" is "probably related to Agent 
Orange exposure."  Dr. R.T. stated that the veteran had 
cancers involving the kidney and the lung.  He stated that it 
has never been proven to his knowledge whether the veteran's 
lung cancer was a second primary versus metastasis from the 
kidneys.  He indicated that the medical condition was "at 
least as likely as not related to Agent Orange exposure."  

A September 2004 VA examiner reviewed the veteran's claims 
file, to include his medical records and medical statements 
of Dr. M.S.A. and Dr. R.T.  The examiner addressed Dr. R.T.'s 
August 2004 statement which alleged that the veteran had both 
renal cell cancer and primary lung cancer rather than 
pulmonary metastases from the renal cancer.  The VA examiner 
stated that the largest of the multiple bilateral lung 
lesions was biopsied in August 2001, and pathologic 
evaluation of this biopsy was completely consistent with 
metastatic renal cell carcinoma.  The examiner described the 
findings in detail.  Based on pathological findings and 
clinical features, the examiner concluded that there was no 
evidence to support the claim that the veteran also had a 
primary lung cancer.  

The VA examiner also addressed the appellant's claim that in-
service herbicide exposure was the cause or contributing 
cause of the renal cell cancer.  The examiner stated that 
this claim did not appear to be supported by prior studies of 
the incidence of various cancers in Vietnam veterans.  The 
examiner stated that he had reviewed the literature on the 
known or accepted causes of renal cell cancer.   The 
strongest association between carcinogens and renal cell 
cancer was a history of smoking.  The examiner stated that 
based on the veteran's medical records, it did appear that he 
had a significant history of smoking, leading one to conclude 
that this most likely increased his risk of developing this 
cancer.  The examiner also noted that Phenacetin was a known 
cause of renal cell cancer; however, there was no history of 
excessive Phenacetin consumption by the veteran.  He stated 
while other carcinogens and occupations had been suggested by 
a variety of papers as possible risk factors for renal cell 
cancers, none were accepted as definite or proven.  

Finally the VA examiner addressed the appellant's claim that 
PTSD increased the veteran's risk for renal cell cancer.  The 
examiner stated that he was unable to find any studies 
establishing PTSD as a cause of renal cell cancer or even 
cancer in general.  The examiner concluded that there was no 
scientific basis on which to support either the occurrence of 
a primary lung cancer in the veteran; or an association 
between Agent Orange and other herbicide exposure in Vietnam 
or PTSD and the development of renal cell cancer.  He stated 
that the history of significant smoking, on the other hand, 
is likely to have increased the risk of renal cell cancer in 
this veteran.

A second VA examination was completed in September 2004.  The 
examiner which addressed the appellant's contention that 
service-connected PTSD contributed to the veteran's cause of 
death.  The examiner reviewed the veteran's medical record 
and psychiatric history.  The examiner also discussed 
available medical literature and clinical reference text on 
renal cell cancer.  These texts were cited in the examination 
report.  The examiner offered the following professional 
medical opinion: (1) The veteran did suffer from PTSD.  (2) 
PTSD does not cause cancer. (3)  Like some other mental 
illnesses, PTSD has a well established associated feature of 
increased somatic complaints.  The correlation between PTSD 
and somatic complaints is only a correlation and not a proven 
cause of physical illness, and even this link is best 
considered a casual link.  (4) This veteran's PTSD did not 
substantially or materially contribute to the veteran's death 
by cancer.  PTSD is unlikely to have a causal connection to 
the veteran's death by cancer, or to have materially 
contributed to his death indirectly through any physical 
illness, and it cannot be shown that there was a causal 
connection between his PTSD and his death by cancer.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  
Although the opinions signed by Dr. M.S.A. and Dr. R.T. 
suggest that the veteran's cause of death is related to Agent 
Orange exposure, neither physician provided reasons or bases 
for their opinion.  Dr. M.S.A. and Dr. R.T. did not indicate 
a review of the veteran's medical records, including his 
terminal medical records, and they did not reference any 
pertinent treatment records or significant studies or 
supportive evidence in rendering these opinions.  Therefore, 
the Board finds that these opinions do not present the most 
probative evidence of the etiology of the veteran's cause of 
death.   

In contrast, the two September 2004 VA opinions were rendered 
after a review of the veteran's claims file, to include 
terminal medical records.  These opinions were based on 
pertinent findings in the medical record as well as on cited 
medical literature.  The Board finds the two VA opinions 
provide the most probative evidence of the etiology of the 
veteran's cause of death.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  

The Board notes that articles submitted by the appellant in 
support of her claim, which address the relationship between 
PTSD and physical health, and possible causes of kidney 
cancer, do not address the facts of this particular case with 
a sufficient degree of medical certainty.  Thus, these 
articles cannot be considered as competent evidence which 
addresses the etiology of the veteran's cause of death.   See 
Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).  

The Board finds, based on the September 2004 VA opinions, 
that the veteran's cause of death is not related to Agent 
Orange exposure in service, nor is it related to service-
connected PTSD.  

The Board has also considered the appellant's statements in 
support of her claim.  The Board acknowledges the appellant's 
belief that the veteran's cause of death was related to 
service; however, where the determinative issue is one of 
medical causation or diagnosis, as in this case, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

The veteran's cause of death is not shown by competent 
medical evidence to be related to PTSD.  The most probative 
evidence of record does not relate the veteran's cause of 
death to service, or to Agent Orange exposure in service.  
Thus, the Board finds that the veteran's cause of death was 
not incurred or aggravated in service.  

C.  Conclusion

The veteran's cause of death is not shown by competent 
medical evidence to be related to service or to in-service 
exposure to Agent Orange.  Service-connected PTSD is not 
shown to be an immediate or underlying cause of the veteran's 
death and did not contribute substantially or materially to 
cause his death.  Thus, the Board finds that service 
connection for the veteran's cause of death is not warranted.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


